Case 4:19-cv-00348-MAC-CAN Document 42 Filed 01/22/21 Page 1 of 1 PageID #: 191




 UNITED STATES DISTRICT COURT                            EASTERN DISTRICT OF TEXAS

 BRUCE ALLEN RUTHERFORD #27006-078 §
                                   §
 versus                            §               CIVIL ACTION NO. 4:19-CV-348
                                   §               CRIMINAL ACTION NO. 4:17-CR-41(1)
 UNITED STATES OF AMERICA          §

                             MEMORANDUM OPINION AND ORDER

        Appellant Bruce Allen Rutherford filed a motion for leave to appeal in forma

 pauperis (Dkt. #41). Appellant may proceed in forma pauperis on appeal only if he is

 economically eligible and presents a nonfrivolous issue.    See Carson v. Polley, 689 F.2d

 562, 586 (5th Cir. 1982).    A review of the case reveals that Appellant filed a “Demand for

 Recusal” of the undersigned United States District Judge (Dkt. #38), which this Court denied

 (Dkt. #39). Appellant is appealing the Court’s denial of recusal (Dkt. #40).

        In reviewing Appellant’s motion, the record shows that Appellant attached only one

 page of his trust data sheet (Dkt. #41-1).         However, that page shows “National 6

 Months Deposits” of $445.79, and “National 6 Months Avg Daily Balance” of $838.76.

 Therefore, Appellant fails to show he is economically eligible. Id. He also fails to present a

 nonfrivolous issue on appeal. Id.

        It is therefore ORDERED the motion for leave to appeal in forma pauperis (Dkt. #41) is

 DENIED.

        SIGNED at Beaumont, Texas, this 22nd day of January, 2021.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE
